Mr. Justice Dunn delivered the opinion of the court: This case was tried by the court, by agreement, without a jury, upon a stipulation as to the facts. There was no ruling of the court upon the admission or exclusion of evidence and no written propositions to be held as law were submitted to the court in accordance with the provisions of the Practice act, therefore no question of law is presented by the record for our consideration. Jacobson v. Liverpool and London and Globe Ins. Co. 231 Ill. 61; Swain v. First Nat. Bank, 201 id. 416; Grabbs v. City of Danville, 166 id. 441; Bolton v. Johnston, 163 id. 234. The judgment of the Appellate Court is affirmed. Judgment affirmed.